IN THE
                           TENTH COURT OF APPEALS

                                   No. 10-17-00108-CV

                IN THE MATTER OF THE MARRIAGE OF
            ANGELINA SANDOVAL AND ANGEL SANDOVAL
              AND IN THE INTEREST OF A.M.S., A CHILD


                            From the 378th District Court
                                 Ellis County, Texas
                               Trial Court No. 93422D


        DISSENTING OPINION ON MOTION FOR REHEARING


       This may be the second-best motion for rehearing that I have considered in over

20 years on this appellate bench.1 In this motion, the appellant directs the Court to the

specific evidence relevant to why the appellee had to know, not only that the appellant,

which is her husband, was not in the United States, but also where he was living in

Mexico. He had left the United States five years earlier; he had not returned; and they

had a three-year-old child of the marriage—absent immaculate conception, his wife

necessarily had to have been with him in Mexico. I would request a response, as we must




1
  The best remains Fagan v. Crittenden, 166 S.W.3d 748 (Tex. App.—Waco 2005, order) (C.J., Gray,
dissenting).
before granting relief on a motion for rehearing, see TEX. R. APP. P. 49.2, to more fully

address why the failure to comply with the Hague Convention trumps the purported

compliance with an alternate method of service.2 Moreover, in the motion for rehearing,

the appellant lays out a compelling case for granting a new trial under the Craddock

test. See Craddock v. Sunshine Bus Lines, Inc., 134 Tex. 388, 133 S.W.2d 124, 126 (Tex. 1939).

        I would request a response to the motion for rehearing with a view to granting

relief and remanding this proceeding for a new trial. The ability to take a house from a

non-resident of the United States of America by failing to clearly and strictly comply with

international treaties and our laws and rules regarding service of process should not be

affirmed.

        Accordingly, I respectfully, but strongly, dissent to continuing this miscarriage of

justice.


                                                 TOM GRAY
                                                 Chief Justice

Dissenting opinion issued and filed October 15, 2019




2
 I dissented from the original opinion of the Court because I do not believe that the appellee has proved
valid compliance for use of an alternate method for service of process. That is still my opinion.

In the Matter of the Marriage of Sandoval and In the Interest of A.M.S                            Page 2